IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 173PA17

                               Filed 7 December 2018

STATE OF NORTH CAROLINA

              v.
MELVIN LEROY FOWLER



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 800 S.E.2d 724 (2017), finding reversible

error in a judgment entered on 2 March 2016 by Judge A. Graham Shirley in Superior

Court, Wake County, vacating defendant’s conviction, and granting him a new trial.

Heard in the Supreme Court on 30 August 2018.


      Joshua H. Stein, Attorney General, by Christopher W. Brooks, Special Deputy
      Attorney General, for the State-appellant.

      Jason Christopher Yoder for defendant-appellee.


      PER CURIAM.


      The decision of the Court of Appeals is vacated and this case is remanded to

the Court of Appeals for reconsideration in light of our decision in State v. Malachi,

___ N.C. ___, ___ S.E.2d ___ (2018) (142PA17).


      VACATED AND REMANDED.